Luke, J.
A careful examination of the record in this case fails to disclose evidence sufficient to authorize the judgment rendered by the trial judge, who by agreement heard the case without' the aid of a jury. The proof failed to §how that the automobile seized was at the time of seizure, as alleged in the petition to condemn, transporting intoxicating liquors. (Ga. L. 1917, Ex. Sess. 16.) It is not necessary to decide the question raised as to whether the proceeding to condemn was commenced within the time provided by the act und'er which it was instituted. For the reason that the evidence did not authorize it, the judgment of the trial court is

Reversed.


Wade, C. J., and Jenkins, J., concur.